Citation Nr: 1028895	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of breath, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep disturbances, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for residuals of a heart 
attack, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for bone degeneration, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness.

11.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).  

(The following issues are adjudicated in a separate decision as a 
private attorney represents the Veteran in these matters:  
Whether new and material evidence has been submitted sufficient 
to reopen a claim of service connection for fatigue, 
fibromyalgia, arthritis of the left shoulder, and a right 
shoulder disorder; entitlement to a rating in excess of 20 
percent for plantar warts of the left and right feet, 
respectively; entitlement to a rating in excess of 10 percent for 
hemorrhoids; entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left and right knees, respectively; 
entitlement to a compensable rating for an abdominal hernia; 
entitlement to a compensable rating for a rash on both ankles, 
arms, thighs, and face, as due to an undiagnosed illness; and 
entitlement to a compensable rating for residuals from a fracture 
of the right fifth finger.)   


REPRESENTATION

Veteran represented by:	Disabled American Veterans
	



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994.  

This matter comes before the Board of Veteran's Appeals (Board) 
from an April 2005 rating decision which denied the Veteran's 
claim of service connection for a back disorder.  The appeal also 
comes before the Board from a September 2003 rating decision, 
which denied the Veteran's remaining claims of service 
connection.  The Veteran's TDIU claim was adjudicated by the RO 
in a May 2008 rating decision.  

As will be discussed below, this matter is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran is currently represented by a private attorney with 
respect to the issues listed above to be addressed by the Board 
in a separate decision.  In a January 2005 VA Form 9, and 
subsequently filed substantive appeals filed in March 2006, 
February 2008, and July 2009, the Veteran tendered travel board 
hearing requests for the issues that are the subject of this 
appeal.  These requests were presented to VA before the case was 
transmitted to the Board for appellate review.  The Veteran has 
not withdrawn his request for a hearing.  VA law provides that a 
hearing on appeal will be granted to a veteran who requests one 
and is willing to appear in person.  See 38 U.S.C.A. § 7102 (West 
2002) (pertaining specifically to hearings before the Board); 
38 C.F.R. § 20.700 (2009).  Although the Veteran has been 
afforded a Board hearing, that hearing involved a presentation by 
a private attorney regarding issues that will be addressed in a 
separate decision.  The Board finds that an additional travel 
board hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  The RO/AMC should notify the 
Veteran and his service representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b)(2009).  The 
Veteran should be advised of the consequences 
of failing to appear for the hearing.  All 
communications with the Veteran and his 
representative regarding the scheduling of 
the hearing should be documented in the 
claims folder.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas 
Acting Veterans Law Judge, Board of Veterans' Appeals

